THIS MINING LEASE is made the | day of ~~ ; 2019" ~
between THE GOVERNMENT OF THE REPUBLIC OF GHANA heres
called “the Government”) acting by ALHAJI COLLINS DAUDA
Minister of Lands and Natural Resources (hereinafter called ¢
Minister”) of the one part and NEWMONT GOLDEN RIDGE LIMr De Ae
having its registered office at 825/26, LAGOS STREET, EAST se
ACCRA, PRIVATE MAIL BAG, AIRPORT POST OFFICE, ACCRA, GHANA
(hereinafter called “the Company”) of the second part: é “é
WHEREAS:

The Government is desirous of developing its mineral resources i ;
manner as will ensure that the maximum possible benefits =.
nation from the e-ennlaitanie of minerals and has pend to ae thes ——

following:

NOW THIS AGREEMENT WITNESSETH THAT: co
iB GRANT OF MINING RIGHTS |
(a) |The Government hereby grants to the Company mining rights*to -

{-
(

of this Agreement. Such term shall be renewable from time to tillage :
in accordance with the Minerals and Mining Act, 2006, (Act 703). = :
(b) The Government hereby grants to the Company the exclusive . “ie
rights to work, develop and produce gold in the Lease Area for the we; %
said term of fifteen (15) years (including, the processing, toring J ts
and transportation of ore and materials together with the tig ts iy “
and powers reasonably incidental thereto) subject to the BOAR
of this Agreement; s Se

(c)

(a)

(e)

(

The Company shall not, however, conduct any operations in a
sacred area and shall not, without the prior consent in writing of
the Minister conduct any operations:

(i) within 50 yards of any building, installation, reservoir of dam,
public road, railway or area appropriated for railway;

(ii) in an area occupied by a market, burial ground cemetery or
Government office, or situated within a town or village or set
apart for, used, appropriated or dedicated to a public
purpose.

(i) The Company shall complete the process of land acquisition,
crop compensation and compensation or resettlement of
project affected persons including residents, owners or
lawful occupiers of land within two years from the date of
this Mining Lease (hereinafter referred to as “Phase One”). __

(i) | Within two years after the completion of Phase One
(hereinafter referred to as “Phase Two”), the Company shall
commence commercial production of gold.

(iii) In any event, Phase One and Phase Two shall not exceed 4
years,

(iv) The Company shall, during Phase One and Phase Two,
furnish an annual progress report to the Minister and the
Chief Executive Officer of the Minerals Commission
summarizing relevant activities that have taken place in the
Lease Area during each Phase.

The Company shall conduct its operations in a manner consistent

with good commercial mining practices so as not to interfere

unreasonably with vegetation in the Lease Area or with the
customary rights and privileges of persons to farm, hunt and snare
game, gather firewood for domestic purposes or to collect snails.

The public shall be permitted at their sole risk to use without

charge, any road constructed by the Company in the Lease Area, in

a manner consistent with good mining practices, safety and
2

(a)

(b)

security, provided that such use does not unreasonably interfere
with the operations of the Company hereunder and provided also
that such permission shall not extend to areas enclosed for mining
operations.

Nothing contained in this Agreement shall be deemed to confer any
rights on the Company conflicting with provisions contained in the
Minerals and Mining Act, 2006, (Act 703) or to permit the
Company to dispense with the necessity of applying for and
obtaining any permit or authorization which the Company may be
required by law or regulation to obtain in respect of any work or
activity proposed to be carried out hereunder.

Notwithstanding the above, the parties to this Agreement are also
parties to an Investment Agreement dated 17 December 2003 and
ratified by the Parliament of the Republic of Ghana on 18%
December 2003. The parties acknowledge that they have agreed to
review and possibly amend certain aspects of the Investment
Agreement. Therefore, for the avoidance of any doubt, in the event
of any difference between the terms of this Mining Lease and those
of the Investment Agreement, (including any amendment thereof),
the parties hereby agree that the terms of the Investment
Agreement (and as it may be amended) shall govern the rights and
the obligations of the parties.

GRANT OF RIGHTS TO THIRD PARTIES IN THE MINING AREA:
Subject to satisfactory arrangements between the Government and

the Company, the Government shall grant the first option to the
Company to work minerals other than gold and silver discovered in
the Lease Area.

Failing such satisfactory arrangements between the Government
and the Company, the Government reserves the right to grant
licences to third parties to prospect for or to enter into agreements

for the production of minerals other than gold and silver in the
3

(b)

Lease Area, provided that any such activity shall not unreasonably
interfere with the rights granted to the Company hereunder.
POWER OF GOVERNMENT TO EXCLUDE PARTS OF THE MINING
AREA:

The Government may by reasonable notice in writing to the

Company exclude from the Lease Area, at any time and from time
to time, any part which may be required for any stated public
purpose whatsoever, provided that:

(i) |The parts so excluded shall not have a surface area in the
aggregate greater than ten percent of the Lease Area.

(ii) | Any parts of the Lease Area so excluded shall continue to
form part of the Lease Area subject to this Agreement.

(iii) except that no mining operations shall be conducted on the
parts so excluded.

(iv) No part of the Lease Area shall be so excluded in respect of
which the Company shall have given prior notice specifying
that such part is required for mining operations hereunder
or on which active operations have commenced or are in
progress (such as digging, construction, installation or other
works related to gold and silver mining) but, in lieu thereof, a
part equal in area to any such part shall be excluded for
such public purposes; and

(v) The Government shall not take to itself or grant to third
parties the right to mine gold and silver from any part so
excluded.

The company shall be relieved of all liabilities or obligations

hereunder in respect of any part excluded under this paragraph

except liabilities or obligations accrued prior to such exclusion.

WORK OBLIGATION:

The Company shall continuously operate in the Lease Area in

accordance with good mining practices until such time as the

reserves or deposits may be exhausted or the mine can no longer
4
(a)

be economically worked or until this Agreement expires, whichever
shall be sooner.

CONDUCT OF OPERATIONS:

The Company shall conduct all of its operations hereunder with
due diligence, efficiency, safety and economy, in accordance with
good mining practices and in a proper and workmanlike manner,
observing sound technical and engineering principles using
appropriate modern and effective equipment, machinery, materials
and methods, and pay particular regard to conservation of
resources, reclamation of land and environmental protection

generally.

(b) The Company shall mine and extract ore in accordance with

{c)

paragraph 5S(a) herein utilizing methods, which include dredging,
quarrying, pitting, trenching, ‘stopping and shaft sinking in the
Lease Area.
The company shall maintain all equipment in good and safe
condition, normal wear and tear excluded, and shall keep all

excavated areas, shafts, pits and trenches in good and safe

condition and take all practical steps:-

(i) to prevent damage to adjoining farms and villages;

(ii) to avoid damage to trees, crops, buildings structures and
other property in the Lease Area; to the extent, however, that
any such damage is necessary or unavoidable, the Company
shall pay fair and reasonable compensation.

(d) The Company shall fence off effectually from the adjoining

lands, all pits, shafts and other works made or used under the

powers hereof.

(e) The company shall as far as is necessary or practicable
provide and maintain in good repair and condition
roads, gates, stiles and fences for the convenient

occupation of the surface of the Lease Area.
(a)

(b)

(f) The Company shall provide and maintain proper and sufficient

drains, culverts, arches and passageways for carrying
off any waters which shall arise or be produced or
interrupted by any of the works hereby authorized so
that the drainage of the Lease Area may not be

prevented or prejudiced.

6. NOTIFICATION OF DISCOVERY OF OTHER MINERALS:

(a)

(b)

The Company shall report forthwith to the Minister, the
Chief Executive Officer of the Minerals Commission, the
Chief Inspector of Mines, Inspectorate Division of the
Minerals Commission and the Director of Ghana Geological
Survey, the discovery in the Lease Area of any other mineral
deposits apart from gold and silver and the Company shall
be given the first option to prospect further and to work the
said minerals, subject to satisfactory arrangements between
the Government and the Company.

Failing any such satisfactory arrangements the Company
shall not produce any minerals from the Lease Area other
than gold and silver except where they are unavoidably

linked with the production of gold and silver.

SAMPLES:
The Company shall not during the currency of this agreement

remove, dispose of or destroy, except in analyses, any cores or

samples obtained from the Lease Area without the prior consent in

writing of the Head of the Inspectorate Division of the Minerals

Commission.

The Company shall provide the Director of Ghana Geological

Survey with such samples from the Lease Area as he may from

time to time reasonably request, and shall keep such samples as

he may be directed to do so by the Head of the Inspectorate

Division of the Minerals Commission.
HEALTH, SAFETY AND ENVIRONMENTAL PROTECTION:

6
(a)

10.

(a)

The Company shall comply with all such reasonable instructions
as may from time to time be given by the Inspectorate Division of
the Minerals Commission for securing the health and safety of
persons engaged in or connected with the operations hereunder.
The Company shall adopt all necessary and _ practical
precautionary measures to prevent undue pollution of rivers and
other potable water and to ensure that such pollution does not
cause harm or destruction to human or animal life or fresh water
fish or vegetation.

POWER OF CHIEF INSPECTOR OF MINES OF THE
INSPECTORATE DIVISION OF THE MINERALS COMMISSION TO
EXECUTE CERTAIN WORKS:

If the Company shall at any time fail to comply with any provisions

of this Agreement or applicable law and such failure is likely, in

the opinion of the Chief Inspector of Mines of the Inspectorate

Division of the Minerals Commission, to:

(i) endanger the health or safety of persons, or

(ii) | endanger the environment, or

(iii) | cause harm or destruction to potable water; or

(iv) result in damage to mining equipment or other structures or
installation; the Head of the Inspectorate Division of the
Minerals Commission, shall after giving the Company
reasonable notice, execute any works which in his opinion
are necessary and practicable in the circumstances and the
costs and expenses of such works shall be borne by the
Company.

LIABILITY FOR DAMAGE OR INJURY AND INDEMNITY:

Nothing in this Agreement shall exempt the Company from liability

for any damage, loss or injury caused to any person, property or
interest as a result of the exercise by the Company of any rights or

powers granted to it under this Agreement.

(b)

11.

(a)

(b)

(c)

12.

{a)

(b)

The Company shall at all times indemnify the Government and its
officers and agents against all claims and liabilities in respect of
any loss suffered by or damage done to third parties arising out of
the exercise by the Company of any rights or powers granted to it
under this Agreement provided that the Company shall not so
indemnify the Government, its officers and agents where the claim
or liability arises out of the wrongful or negligent acts of the
Government, its officers and agents.

EMPLOYMENT AND TRAINING:

Citizens of Ghana shall be given preference for employment by the

Company in all phases of its operations hereunder to the
maximum possible extent, consistent with safety, efficiency and
economy.

Except with respect to unskilled personnel, the Company may
employ non-Ghanaian personnel in the conduct of its operations
provided that the number of such non-Ghanaian personnel
employed shall not exceed the number permitted by applicable law.
The Company shall provide appropriate programmes of instruction
and theoretical and practical training to ensure the advancement,
development, improved skills and qualification of Ghanaian
employees in all categories of employment.

PREFERENCE FOR GHANAIAN GOODS AND SERVICES

In the conduct of its operations and in the purchase, construction

and installation of facilities, the Company shall give preference to:-
materials and products made in Ghana, if such materials and
products are comparable or better in price, quality and delivery
dates than materials and products from foreign sources;

service agencies located in Ghana owned by Ghanaian citizens or

companies organized pursuant to Ghanaian law, including but not

limited to, insurance agencies, bidding contractors, import brokers,

dealers and agents if such agencies give or provide equal or better price
and quality of service than competing foreign firms and can render

services at such times as the Company may require.

13.
(a)

(b)

(c)

14.

(b)

AFFILIATED COMPANY TRANSACTIONS:

Any services including services in respect of the purchase and

acquisition of materials outside Ghana provided by an affiliated
company shall be obtained only at a price, which is fair and
reasonable. The Company shall, at the request of the Minister,
provide such justification of costs as may be required, duly
supported by an Auditor’s certificate if necessary.

Any other transactions between the Company and an affiliated
company shall be on the basis of competitive international prices
and upon such terms and conditions as would be fair and
reasonable had such transactions taken place between unrelated
parties.

The Company shall notify the Minister of any and all transactions
between the Company and an affiliated company and shall supply
such details relating to such transactions as the Minister may by
notice reasonably require.

TECHNICAL RECORDS:

The Company shall maintain at its registered or mine offices
complete records of pits and trenches (location, depths of
overburden and gravel and assay value) in the Lease Area in such
form as may from time to time be approved by the Chief Inspector
of Mines of the Inspectorate Division of the Minerals Commission,
Chief Executive Officer of the Minerals Commission and the
Director of Ghana Geological Survey.

The Company shall maintain at the said offices copies of all reports
including interpretations dealing with gold and silver prospects in
the Lease Area in the course of its operations hereunder and copies
of all tests and analyses, geological and geophysical maps,
diagrams or charts relevant to its operations hereunder. These

reports and records may be examined by persons in the service or
9
(c)

(a)

15.

16.

(a)

acting on behalf of the Government and authorized in writing by
the Minister.

The Company shall maintain at the said offices correct and
intelligible plans and sections of all mines which plans and
sections shall show the operations and workings which have been
carried on as well as dykes, veins, faults and other disturbances
which have been encountered in such workings and operations.
All such plans and sections shall be made, amended and
completed from actual surveys conducted for that purpose.

Upon expiration or termination of this Agreement or the surrender
of any part of the Lease Area, such records and data as are
required to be maintained pursuant to this paragraph which relate
to the Lease Area, or such part of the Lease Area as may have been
surrendered shall be delivered to the Chief Inspector of Mines of
the Inspectorate Division of the Minerals Commission, Chief
Executive Officer of the Minerals Commission and the Director of
Ghana Geological Survey and shall become the property of the
Government without charge.

PRODUCTION RECORDS:

The Company shall maintain at its registered or mine offices
complete and accurate technical records of its operations and
production in the Lease Area in such form as may from time to
time be approved by the Chief Inspector of Mines of the
Inspectorate Division of the Minerals Commission.

FINANCIAL RECORDS:

The Company shall maintain at its registered or mine offices,
detailed and complete accounts and systematic financial records of
its operations as may be required by law. The books of account
shall show all revenues received by the Company from all sources

including its operations hereunder, as well as all its expenditure.

The Company shall provide for a clear basis for understanding
and relating the financial records and accounts to its

operations.

(b) The Company’s books of account shall be kept on the basis of

generally accepted accounting principles.

17.

(c) The Company shall keep separately records and financial
statements in terms of Ghana currency and also in terms of
U.S. Dollars or other international currency and may record in
foreign currency such claims and liabilities as arise in such
foreign currency.

(d) The Company's books of account shall be audited within six (6)
months after the close of each Financial Year by a qualified
Accountant and member of the Ghana Institute of Chartered
Accountants. Such auditing shall not in any way imply
acceptance of its results by the Government or preclude the
Government from auditing such books of account. The
Company shall deliver to the
Minister without charge, copies of all or any part of such
financial records as he may from time to time reasonably
request.

REPORTS:

The Company shall furnish a report each quarter, to the Minister,

the Chief Inspector of Mines of the Inspectorate Division of the

Minerals Commission, the Chief Executive Officer of the Minerals

Commission and the Director of Ghana Geological Survey, in such

forms as may from time to time be approved by the Minister,

regarding the quantities of gold and silver won in that quarter,
quantities sold, the revenue received and royalties payable for that
quarter and such other information as may be required. Such
reports shall be submitted not later than thirty (30) days after the

end of each quarter.

(b) The Company shall furnish a report each half-year to the Minister,
the Chief Inspector of Mines of the Inspectorate Division, Minerals
Commission, the Chief Executive Officer of the Minerals Commission and
the Director of Ghana Geological Survey in such form as may from time
to time be approved by the Minister summarising the results of its
operations in the Lease Area during the half-year and records to be kept
by the Company pursuant to paragraphs 14, 15 and 16 hereof. Each
such report shall include a description of any geological or geophysical
work carried out by the Company in that half-year and a plan upon a
scale approved by the Head of the Inspectorate Division of the Minerals
Commission showing dredging areas and mine workings. Such reports
shall be submitted not later than forty (40) days after the half-year to
which they relate.

(c) The Company shall furnish a report each Financial Year in
such form as may from time to time be approved by the
Minister to the Chief Inspector of Mines of the Inspectorate
Division of the Minerals Commission, the Chief Executive
Officer of the Minerals Commission and the Director of
Ghana Geological Survey Department summarising the
results of its operations in the Lease Area during that
Financial Year and the records required to be kept by the
Company pursuant to paragraphs 14, 15, and 16 hereof.
Each such report shall include a description of the proposed
operations for the following year with an estimate of the
production and revenue to be obtained therefrom. Such
reports shall be submitted not later than sixty (60) days after
the end of each Financial Year.

(ad) The Company shall furnish the Minister, the Chief Inspector
of Mines of the Inspectorate Division of the Minerals
Commission, the Chief Executive Officer of the Minerals
Commission and the Director of Ghana Geological Survey

not later than three (3) months after the expiration or
12

termination of this Agreement, with a report giving an
account of the geology of the Lease Area including the
stratigraphic and structural conditions, together with a
geological map on a scale prescribed in the Mining
Regulations.

(e) The Company shall furnish the Minister and the Chief
Executive Officer of the Minerals Commission, with a report
of the particulars of any proposed alteration to its
regulations. The Company shall also furnish the Minister
and the Chief Executive Officer of the Minerals Commission
with a report on the particulars of any fresh issues of shares
of its capital stock or borrowings in excess of an amount
equivalent to the Stated Capital of the Company. All such
reports shall be in such form as the Minister may require
and shall be submitted not less than twenty-one (21) days
(or such lesser period as the Minister may agree) in advance
of any proposed alteration, fresh issue or borrowing, as the
case may be.

() The Company shall, not later than 180 days after the end of
each Financial Year, furnish the Minister and the Chief
Executive of the Minerals Commission with a copy each of its
annual financial reports including a balance sheet, profit
and loss account, and all notes pertaining thereto, duly
certified by a qualified accountant who is a member of the
Ghana Institute of Chartered Accountants. Such certificate
shall not in any way imply acceptance of such reports by the
Government or preclude the Government from auditing the
Company’s books of account.

(g) The Company shall furnish the Minister, the Chief Inspector
of Mines of the Inspectorate Division of the Minerals
Commission, the Chief Executive Officer of the Minerals

Commission and the Director of Ghana Geological Survey
13

(a)

(b)

with such other reports and information concerning its

operations as they may from time to time reasonably require.
18. INSPECTION:

Any person or persons in the service of or acting on behalf of

the Government and authorized in writing by the Minister

shall be entitled at all reasonable times to enter into and

upon any part of the Lease Area and the Company’s

registered office, for any of the following purposes:

@

(ii)

(iii)

(iv)

(v)

(vi)

to examine the mine workings, equipment, buildings,
installation and any other structures used in the
mining operation;

to inspect the samples which the Company is required
to keep in accordance with the provisions of this
Agreement;

to inspect and check the accuracy of the weights and
measures and weighing and measuring devices, used
or kept by the Company;

to examine and make abstracts of the books and
records kept by the Company pursuant to this
Agreement;

to verify or ensure compliance by the Company with all
applicable laws and regulations and with its
obligations hereunder;

to execute any works which the Chief Inspector of
Mines of the Inspectorate Division of the Minerals
Commission may be entitled to execute in accordance
with the provisions of the Mining Laws and

Regulations of Ghana, or of this Agreement.

The Company shall make reasonable arrangements to

facilitate any such work or inspection, including making

available employees of the Company to render assistance

with respect to any such work or inspection. All such works

14
19,

20.

(a)

(b)

and inspections shall be listed by the Company in the
reports and furnished each half year.
CONFIDENTIAL TREATMENT:

The Government shall treat all information supplied by the

Company hereunder as confidential for a period of five (5) years
from the date of submission of such information or upon
termination of this Agreement whichever is sooner and shall not
reveal such information to third parties except with the written
consent of the Company which consent shall not be unreasonably
withheld. The Government and persons’ authorized by the
Government may nevertheless use such information received from
the Company for the purpose of preparing and publishing general
reports on Minerals in Ghana and in connection with any dispute
between the Government and the Company.

FINANCIAL OBLIGATIONS:

Consideration Fees

The Company shall, in consideration of the grant of the
Mining Lease pay to Government an amount of
US$30,000.00 (thirty thousand U.S. Dollars).

Rent:

The Company shall pay rent (which shall be subject to

review) at the rate of GH¢8.20p eight Ghana cedis twenty

pesewas) i.e. 50Gp per square kilometre)

(i) the said rent shall be paid half yearly in advance on or
before the first day of January and on or before the
first day of July in each year.

(ii) in the event of a surrender of any part of the Lease
Area pursuant to paragraph 25 hereof, no rental
payments shall be refunded in whole or in part of any
area so surrendered for which yearly rental has been
paid in advance or shall rental payments be refunded

in the event of termination.
15
21. ROYALTIES:

(a)

(b)

(c)

(d)

The Company shall pay to the Government royalty as
prescribed by the legislation.

The Company shall pay royalty to the Government each
quarter through the Commissioner of Internal Revenue
based on the production for that quarter, within thirty (30)
days from the end of the quarter.

Any necessary adjustments shall be made annually within
sixty (60) days of the end of each Financial Year, except that
any over-payment of royalty shall not be refunded by the
Government but shall be credited against royalty due and
payable in the next quarter.

In the event of a dispute with respect to the amount of
royalty payable hereunder, the Company shall first make
payment of the lower of the disputed amounts and shall pay
forthwith any further royalty which shall be agreed upon or
determined to be payable by arbitration in accordance with
paragraph 35 hereof. Such further royalty shall carry
interest to be agreed upon or at the ruling prime rate in
Ghana at the time of the award or agreement to take effect
from the date on which such amount ought originally to have
been paid.

The Company shall also pay royalty on all timber felled by

the Company in accordance with existing legislation.

22. LATE PAYMENTS:

(a)

Anything herein contained to the contrary notwithstanding,
the Company shall, subject to the laws of Ghana, pay as
penalty for any late payment of any amounts due to the
Government hereunder, an additional amount calculated at
the Bank of Ghana re-discount rate for every thirty-day
period or part thereof for the period of the delay in paying

the amounts, that is to say, the period between the actual
16
23.

24.

25.

(b)

payment date and the date on which each such payment
should have been made.

In the event the Company shall fail to make payment to the
Government of any amount due hereunder, the Government
without prejudice to any other rights and remedies to which
it may be entitled, may, after giving 30 days notice in writing,
enter into and upon the Lease Area and seize and distrain
and sell as landlords may do for rent in arrears, all or any of
the stocks of gold and silver produced therefrom, and the
plant and equipment, materials and supplies belonging to
the Company which shall be thereon; and out of the monies
obtained from the sale in respect of such distress may retain
and pay all of the arrears of any amounts due hereunder and
the costs and expenses incidental to any such distress and
sale and deliver up the surplus (if any) to the Company.

TAXATION:

(a)

(b)

The Company shall not be required to deduct or withhold
any taxes from any payment made from its external account
of which is authorized under the terms of the Minerals and
Mining Act, 2006 (Act 703) of:
(i) any interest or other costs or fees paid in respect of
any
borrowing by or on behalf of the company in foreign
currency for the project;
(ii) | any dividends paid to the shareholders.
Save for the above, the Company shall pay tax in accordance
with the laws of Ghana.

FOREIGN EXCHANGE:
All foreign exchange transactions shall be in accordance with the

laws of Ghana.
SURRENDER:

17
(a)

(b)

The Company may surrender at any time and from time to
time, by giving not less than two months’ notice to the
Minister, all its rights hereunder in respect of any part of the
Lease Area not larger in the aggregate than 20% of the said
Area, The Company may surrender a larger part of the Lease
Area by giving not less than twelve (12) months’ notice to the
Minister. The Company shall be relieved of all obligations in
respect of the part or parts of the Lease Area so surrendered
except those obligations, which accrued prior to the effective
date of surrender.

The Company shall leave the part of the Lease Area
surrendered
and everything thereon in a good and safe condition,
provided, however that the Company shall have no such
obligations for areas surrendered on which the company has
not undertaken any works or which have not been affected
by the operations of the Company. The Company shall take
all reasonable measures, in accordance with good mining
practices to leave the surface of such part of the Lease Area
surrendered, in good and usable condition having regard to
the ecology, drainage, reclamation and the protection of the
environment. In the event that the Company fails to do so,
the Minister shall make such part and everything thereon
safe and in good, usable condition at the expense of the
Company. The provisions of sub-paragraphs (a) and (c) of
paragraph 29 hereof shall apply.

The Company shall, on such terms and conditions as may be
agreed upon between the Government and the Company, be
entitled to such wayleaves, easements or other rights
through or across the surrendered part or parts as may be

necessary for its operations and such wayleaves shall not

18
26.

27.

28.

form part or be included in the calculation of the area of the
retained part.

(c) The Government may require that there be reserved over any
part surrendered such wayleaves, easements or other rights
as will in its opinion be necessary or convenient to any party
to whom the Government may subsequently grant a
prospecting licence or mining lease.

EXTENSION:

If the Company, not less than six (6) months before the expiration

of this Agreement, applies to the Minister for an extension of the

term hereof and if the Company shall not be in default at that time
in the performance of any of its obligations hereunder, the

Company shall be entitled to an extension of the period of this

Agreement upon such terms and conditions as the parties may

then agree.

COMPANY’S RIGHT TO TERMINATE AGREEMENT:

The Company may, if in its opinion the mine can no longer be

economically worked, terminate this Agreement by giving not less

than nine (9) months’ notice to the Government. Such termination

shall be without prejudice to any obligation or liability incurred by
the Company hereunder prior to the effective date of such
termination.

GOVERNMENT’S RIGHT TO TERMINATE AGREEMENT:

(a) The Government may, subject to the provisions of this
paragraph terminate this Agreement if any of the following
events shall occur:-

(i) the Company shall fail to make any of the payments
provided for in this Agreement on the payment date;

(ii) | the Company shall contravene or fail to comply with
any other provisions of this Agreement; or

(iii) the Company shall become insolvent or bankrupt or

enter into any agreement or composition with its
19
(b)

{c)

creditors or take advantage of any law for the benefit of
debtors or go into liquidation, whether compulsory or
voluntary, except for the purposes of reconstruction or
amalgamation; or
(iv) the Company makes a written statement to the
Government on any material matter in connection with
this Agreement or with its operations which the
Company knows to be false or makes recklessly
without due regard as to whether it was true or false.
If and whenever the Government decides there are grounds
to terminate this Agreement pursuant to clauses (i) and (ii) of
the preceding sub-paragraph, the Government shall give the
Company notice specifying the particular contravention or
failure and permit the Company to remedy same within one
hundred and twenty (120) days of such notice, or such
longer period as the Minister may specify in such notice as
being reasonable in the circumstances.
if the Company shall fail to remedy any event specified in
clauses and (ii) of sub-paragraph (a) of this paragraph within
the stated period, or an event specified in clauses (iii) and (iv)
of the said sub-paragraph shall occur, the Government may
by notice to the Company terminate this Agreement,
provided that if the Company disputes whether there has
been any contravention or failure to comply with the
conditions hereof (including any dispute as to the calculation
of payments by the Company to the Government hereunder),
and the Company shall, within such period as aforesaid refer
the dispute to arbitration in accordance with paragraph 35
hereof and, thereafter, diligently prosecute its claim
thereunder, the Government shall not terminate this
Agreement except as the same may be consistent with the

terms of the arbitration award.
20

29.

(a)

(e)

No delay or omission or course of dealing by the Government
shall impair any of its rights hereunder or be construed to be
a waiver of any event specified in sub-paragraph (a) of this
paragraph or an acquiescence therein.

Upon termination of this Agreement, every right of the
Company

hereunder shall cease (save as otherwise specifically
provided hereunder) but subject nevertheless and without
prejudice to any obligation or liability imposed or incurred
under this Agreement prior to the effective date of
termination and to such rights as the Government may have

under the law.

ASSETS ON TERMINATION OR EXPIRATION:

(a)

(b)

(a)

The Company may within six months of the termination of
the Mining Lease or a further period allowed by the Minister,
remove the mining plant if the mining plant is removed solely
for the purpose of use by the Company or a person deriving
title through the Company, in another relevant mining
activity in the Country.
A mining plant not removed by the Company within two
months after notice is given by the Minister to the Company
at anytime after expiration of the period referred to in
subsection (a), shall vest in the Republic on the expiration of
the two month notice period.
Nothing in this Agreement removes or diminishes an
obligation that the Company may have under the Minerals
and Mining Act, 2006, (Act 703), another enactment or a
condition of this Agreement to remove a mining plant and
rehabilitate the land.
Notwithstanding the foregoing, the Minister, may by notice to
the Company require the removal or destruction of any

assets of the Company in the Leased Area, and if the
21
Company does not remove or destroy such assets within a
period of thirty (30) days from the date of the Minister’s \
notice to that effect, the Minister shall cause such removal or
destruction at the expense of the Company.

(e) The Company shall take all reasonable measures to ensure
that all of the assets to be offered for sale to the Government
or transferred to the Government in accordance with this
paragraph shall be maintained in substantially the same
condition in which they were at the date of the termination
or the date on which the Company reasonably knew that
such termination would occur and any such assets shall not
be disposed of, dismantled or destroyed except as specifically
provided for in this paragraph.

() Upon the termination or expiration of this Agreement, the
Company shall leave the Lease Area and everything thereon
in good condition, having regard to the ecology, drainage,
reclamation, environmental protection, health and safety;
provided however that the Company shall have no obligation
in respect of areas where the Company has not undertaken
any work or which have not been affected by the Company’s
operations. In this connection, unless the Chief Inspector of
Mines otherwise directs, the Company shall, in accordance
with good mining practices, fill up or fence and make safe all
holes and excavations to the reasonable satisfaction of the
Chief Inspector of Mines. In addition the Company shall
take all reasonable measures to leave the surface of the
Lease Area in usable condition and to restore all structures
thereon not the property of the Company to their original
condition. In the event that the Company fails to do so, the
Minister shall restore and make safe the Lease Area and

everything thereon at the expense of the Company.

22

(g)

(h)

The Company shall have the right to enter upon the Lease
Area for the aforesaid purposes, subject to the rights of
surface owners or others, for a period of six (6) months from
the effective date of the termination or such longer period as
the Minister may decide.

On the termination of this Agreement, the Company shall
deliver to the Minister the records which the Company is
obliged to maintain under the Minerals and Mining Act,
2006, (Act 703); the plans and maps of the area covered by
the mining lease prepared by the Company; and other
documents, including in electronic format, if available that

relate to the mineral right.

30. FORCE MAJEURE:

(a)

(b)

(c)

For the purpose of this paragraph, force majeure includes
acts of God, war, strikes, insurrection, riots, earthquakes,
storm, flood or other adverse weather conditions or any other
event which the Company could not reasonably be expected
to prevent or control, but shall not include any event caused
by a failure to observe good mining practices or by the
negligence of the Company or any of its employees or
contractors.

The Company shall notify the Minister within forty-eight (48)
hours of any event of force majeure affecting its ability to
fulfil the conditions hereof or of any events, which may
endanger the natural resources of Ghana and similarly notify
the Government of the restoration of normal conditions
within forty-eight hours of such restoration. This provision
shall be in addition to any requirements contained in the
Mining Regulations in force in Ghana.

All obligations on the part of the Company to comply with
any of the conditions herein (except the obligation to make

payment of monies due to the Government) shall be
23

31.

32.

33.

suspended during the period the Company is prevented by
force majeure from fulfilling such obligations, the Company
having taken all reasonable precautions, due care and
reasonable alternative measures with the objective of
avoiding such non-compliance and of carrying out its
obligations hereunder. The Company shall take all
reasonable steps to remove such causes of the inability to
fulfil the terms and conditions hereof with the minimum of
delay.

(d) The terms of this Agreement shall be extended for a period of
time equal to the period or periods during which the
company was affected by conditions set forth in the sub-
paragraph (a) and (b) of this paragraph or for such period as
may be agreed by the parties.

POLITICAL ACTIVITY:
The Company shall not engage in political activity of any kind in
Ghana or make a donation, gift or grant to any political party. The
Company shall make it a condition of employment that no
employee, other than a citizen of Ghana shall engage in political
activity and shall not make donations, gifts or grants to any
political party. In the event of any such employee acting in
disregard to this condition, he shall be dismissed forthwith.
ADVERTISEMENTS, PROSPECTUSES, ETC:
Neither the Company nor any affiliated Company shall in any
manner claim or suggest, whether expressly or by implication that
the Government or any agency or official thereof, has expressed
any opinion with respect to gold in the Lease Area and no
statement to this effect shall be included in or endorsed on any
prospectus notice, circular, advertisement, press release or similar
document issued by the Company or any affiliated Company for
the purpose of raising new capital.

CO-OPERATION OF THE PARTIES:
24

34.

35.

Each of the parties hereto undertake that it will from time to time
do all such acts and make, enter into, execute, acknowledge and
deliver at the request of the other party, such supplemental or
additional instruments, documents, agreements, consents,
information or otherwise as may be reasonably required for the
purpose of implementing or further assuring the rights and
obligations of the other party under this Agreement.

NOTICE:

Any application, notice, consent, approval, direction, instruction or
waiver hereunder shall be in writing and shall be delivered by hand
or by registered mail. Delivery by hand shall be deemed to be
effective from the time of delivery and delivery by registered mail
shall be deemed to be effective from such time as it would in the
ordinary course of registered mail be delivered to the addressee.
ARBITRATION AND SETTLEMENT OF DISPUTES:

(a) Any dispute between the parties in respect of the

interpretation or enforcement of the provisions of this
document shall be settled in accordance with the procedures
available in Ghana for the settlement of such dispute
provided that at the instance of either of the parties any
such dispute may be submitted for settlement by arbitration
under the Arbitration Rule of the United Nations
Commission on International Trade Law (the “UNCITRAL
Rule”).

(b) Any arbitration under the UNCITRAL Rules shall be by three
(3) arbitrators unless the parties agree to a single arbitrator.
The place of arbitration shall be Accra and the proceedings
shall be in English unless the parties otherwise agree.
Ghana Law shall be the law applicable to the proceedings.

(c) Nothing in clause 35(a) or 35(b) shall prevent either of the
parties from requesting any judicial authority to order

provisional measures prior to the initiation of arbitration
25

36

37.

38.

(a)

proceedings or during the proceedings for the preservation of
their respective rights.

The parties acknowledge and that this Agreement was made
on the basis of the laws and conditions prevailing at the date
of the effective conclusions of the negotiation of this
Agreement and accordingly, if thereafter, new laws and
conditions come into existence which unfairly affect the
interest of either party to this Agreement, then the party so
unfairly affected shall be entitled to request a re-negotiation
and the parties shall thereupon re-negotiate.

The parties hereby undertake and covenant with each other
to make every effort to agree, co-operate, negotiate and to
take such action as may be necessary to remove the causes

of unfairness or disputes.

ASSIGNMENT AND TRANSFER OF RIGHTS:

{a)

(b)

(c)

This Agreement shall not be assignable in whole or in part by
the Company without the prior consent in writing of the
Government

The Government may impose such conditions precedent to
the giving of such consent as it may deem appropriate in the
circumstances. No assignment, however, may relieve the
Company of its obligations under this Agreement except to
the extent that such obligations are actually assumed by the
Assignee.

During the term of this Agreement, no shares of the capital
stock of the Company may be transferred except in

accordance with the Minerals and Mining Law.

HEADINGS:
The headings given to paragraphs in this Agreement are for

convenience only and shall not affect the construction or

interpretation of this Agreement.
GOVERNING LAWS:

26

This Agreement shall be governed and construed in accordance
with the Laws of Ghana.

'

27

PROPOSED AKYEM EAST MINING LEASE
FOR NEWMONT GOLDEN RIDGE LTD.
SITUATED AT. NTRONANG
SHEWN EDGED PINK
AREA = 46.40 SQ. KMS.

SCALE | : 100000

CO-ORDINATE OF PILLARS

Long.

00"
00"
ot
00
ot"
ot"
01"
02"
03
03"
03"
03

00"
00"
o*
4s"
08"
05"
35"
35"
17"
17"
1a
age

Lat
Ze
17
17
18
19
19°
19
TE
iG
18

48"
s7”
57°
47"

2 3.
22) 4

THE SCHEDULE ABOVE REFERRED TO *

All that piece or parcel of land containing an approximate total area of
46.40 square kilometers Lying to the North of Latitudes 6°17°57”,
6°18"47”, 6919710”, 6919710”, 6°19’51”, 6°19’55”, and 6°17’56”; South of
Latitudes 6°18’27”, 6°21’32” and 6°22’48”; East of Longitudes -1°01'04”, -
1°00’49”, -1° 01708”, -1° 01708”, -1° 01705”, -1° 03’35”, -1° 0317”, and -
1903’13”; West of Longitudes -1°00’00”, -1° 01’35”, and -1°02’35” in the

Birim North District of the Eastern Region of the Republic of Ghana B
which piece or parcel of land is more particularly delineated on the plan |
annexed hereto for the purposes of identification and not of limitation.

|
{

28
IN WITNESS OF WHICH the Parties have respectively executed the *
original and counterpart of this Agreement on the date first above

written.

SIGNED BY THE GOVERNMENT OF THE J
REPUBLIC OF GHANA acting by ] YL
(f/ LA}
/

ALHAJI COLLINS DAUDA, the Minister ]

of Lands and Natural Resources who by ] Pah icnccm eons

this execution warrants to the other party ]
that she is duly authorized and empowered]

enter into this Agreement in the presence ] MIN. OPUS cae a
of: RESOURCES

P.O. BOX MB 212, ACCRA

SIGNED BY THE WITHIN-NAMED ]

NEWMONT GOLDEN RIDGE LIMITED |
acting by its Chief Executive/Managing ]
Director who by this execution warrants ]
to the other party that he is duly ]

authorized and empowered to enter into ]

this Agreement in the presence of: ]

(DIRECTOR/ SECRETARY) (MANAGING DIRECTOR)

29
OATH OF PROOF
I, G-eere as \ wry t of ACCRA make oath and

4

a

say that on the day of - 2010 I was present and

saw ALHAJI COLLINS DAUDA, Minister of Lands and Natural Resources

duly execute the Instrument now produced to me and marked “A” and
that the said ALHAJI COLLINS, DAUDA can read gnd write.
4 2010

SWORN at Accra, this
BEFORE ME

REGISGY DS DEPONENT
LS =
wei * ‘
This is ae GSirument Marked “A” Referred to in the Oath of |-eove, las |
Sworn before me this 0k day of ___ 2010

Rie
CERTIFICATE OF

_
On the Joe aay of fbn, 2010 at 103 % crock in able

noon this Instrument was proved before me by the Oath of the within-
named Grecves Vasente

to have been duly executed by the within-named ALHAJI COLLINS
DAUDA for and on behalf of “the Government” of the Republic of Ghana

for Lessor herein.

Thi

2010

{GOVERNMENT OF THE REPUBLIC OF GHANA

AND

MINING LEASE

=~ 1
cat

FIFTEEN (15) YEARS

risle|aan
:|e\aldoas

COMMENCEMENT

EXPIRY DATE

FILE NO

SOLICITOR OF THE SUPREME COURT

GHANA

31
